August 9, 2010 VIA EDGAR AND EMAIL Securities and Exchange Commission Attn: Ruairi Regan Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Electromed, Inc. Registration Statement on Form S-1 (File No. 333-166470) Ladies and Gentlemen: Electromed, Inc. (the Company) hereby withdraws its acceleration request letter dated August 5, 2010, which requested that the effective date of the Registration Statement on Form S-1 referenced above be accelerated so that it would have become effective at 5:00 p.m. Central Daylight Time on August 9, 2010. Sincerely, ELECTROMED, INC. By /s/ Robert D. Hansen Robert D. Hansen, Chairman of the Board and Chief Executive Officer ELECTROMED, INC. Creating superior care through innovation ® 500 Sixth Ave. N.W. New Prague, MN 56071 Phone: 1-952-758-9299 Fax: 1-952-758-1941 www.SmartVest.com
